        Case 1:15-cr-00149-RJA-JJM Document 218 Filed 04/13/21 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                     Plaintiff;
                                                               NOTICE OF MOTION
               v.

                                                              Case No.: 15-cr-149(RJA)
FRANK R.PARLATO,JR. et al
                                      Defendant.

S IRS:
               PLEASE TAKE NOTICE,that upon the annexed affidavit ofPaul J. Cambria, Jr.,

the undersigned move this Court for an Order adjourning the trial currently scheduled for June 8,

2021 to a date after counsel has completed a trial in the District of Arizona for reasons set forth

in the affidavit annexed hereto and made a part hereof together with such other and further relief

as to this Court may seem just and proper.

DATED:         Buffalo, New York
               April 13,2021                  Respectfully submitted,



                                                                    R., ESQ,
                                                  SITZ GREEN SCIME CAMB            A,LLP
                                              Attorneys for Defendant
                                              FRANK PARLATO
                                              42 Delaware Avenue
                                              Buffalo, New York 14202
                                             (716)849-1333
                                              pcambria@lglaw.com
                                              hgreenman@lglaw.com
                                              iginter@iglaw.com

TO:    MICHAEL DIGIACOMO,ESQ.
       CHARLES M.KRULY,ESQ,
       ASSISTANT UNITED STATES ATTORNEYS
       138 Delaware Avenue
       Buffalo, New York 14202
        Case 1:15-cr-00149-RJA-JJM Document 218 Filed 04/13/21 Page 2 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                      Plaintiff,
               v.                                                    AFFIDAVIT

                                                              Case No.: 15-cr-149(RJA)
FRANK PARLATO,JR.,et al
                                      Defendant.




STATE OF NEW YORK             )
COUNTY OF ERIE                )ss
CITY OF BUFFALO               )


               PAUL J. CAMBRIA,JR. being duly sworn, depose and say:


               1) On July 28, 2020, Senior United States District Judge Richard J. Arcara

scheduled Mr. Parlato's trial to commence on June 8, 2021. Jury selection is scheduled to begin

on that date and trial is scheduled to commence the day after the jury is selected.

               2) As counsel has indicated to the court previously, I am lead counsel for

defendant Michael G. Lacey on a case currently pending in the District of Arizona. That matter

has been scheduled from time to time but adjourned for various reasons including the Covid-19

pandemic. The case is titled United States v. Lacey, et al under docket number 18-cr-422.

               3) Recently, in that case, there are a total of 6 defendants all but Lacey with

multiple trial attorneys.

               4) Counsel had previously requested that the start of the trial in the District of

Arizona commence sometime in September, 2021. It was my belief that I would be able to assist

Mr. Greenman, Mr. Parlato's attorney as scheduled and then move on to try the case in Arizona.



                                                   2
         Case 1:15-cr-00149-RJA-JJM Document 218 Filed 04/13/21 Page 3 of 4




However, the trial court scheduled the trial date to begin on August 23, 2021 instead of the

September dated requested.

                 5) That schedule will not leave me enough time to complete Mr. Parlato's trial

and prepare for the next trial which has 11 million discovery documents. I am unable, therefore,

to assist Mr. Greenman in Mr. Parlato's trial on June 8, 2021 and I am respectfully requesting

that the Court adjourn Mr. Parlato's trial until sometime in late 2021 or early 2022 so that I can.

As indicated, I requested Mr. Lacey's trial to begin in mid-September.         The court scheduled

trial to begin, however, in August. The Court has also schedule a pretrial conference for June 8th

and July 15th.

                 6) Mr. Parlato has advised me that he is willing to waive further speedy trial time

and that the speedy trial time will be excluded through the time of the next scheduled date for

trial.

                 7) Assistant United States Attorneys Michael DiGiacomo and Charles Kruly

have advised that they object to a further adjournment ofthis trial.

                 8) I believe that it is necessary for me to properly assist Mr. Greenman and

represent both clients and that the Court adjourn Mr. Parlato's trial until the proposed date set

forth above. Covid circumstances have made it difficult to schedule matters.




                                                  3
       Case 1:15-cr-00149-RJA-JJM Document 218 Filed 04/13/21 Page 4 of 4




              9) Therefore, for those reasons, I am respectfully requesting that the Court issue

an Order accordingly.




Subscribed and sworn to before me this
13t
  h day of April, 2021

Is/Elizabeth M.Jagord-Ward

Notary Public State of New York,
Qualified in Erie County
My Commission Expires October 31,2022




                                              4
